Citation Nr: 1816315	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-43 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2014, the Board granted a 70 percent disability rating for posttraumatic stress disorder (PTSD) and remanded the issue of entitlement to a TDIU, finding the issue to have been raised at the time the Veteran filed his claim for an increased rating for PTSD.

In November 2012, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that hearing is of record.

Most recently, the Board remanded this matter in August 2017 for further development.  Such development has been completed and this matter is returned to the Board for further consideration.


FINDINGS OF FACT

1.  Before July 2010, the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.

2.  Since July 2010, the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.





CONCLUSIONS OF LAW

1.  For the period prior to July 2010, the criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2017).

2.  For the period from July 2010, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in August 2014. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also notes that in a prior Board decision in July 2014, the Board had included in the remand directives that if the Veteran did not meet the percentage requirements for TDIU at any time during the appeal period, to refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).  However, after a review of the record and considering the RO granted 70 percent for the Veteran's service-connected PTSD, effective April 1, 2009, the date of the PTSD increased rating claim, the Board finds that such a referral is no longer warranted given the Veteran's full-time substantially gainful employment prior to July 2010.  In light of these facts, the Board finds that the July 2014 Board remand directives have been substantially complied with and any additional remand regarding the TDIU issue at hand is not necessary.

TDIU

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted above, in July 2014, the Board granted a 70 percent disability rating for posttraumatic stress disorder (PTSD) and remanded the issue of entitlement to a TDIU, finding the issue to have been raised at the time the Veteran filed his claim for an increased rating for PTSD.  

The record reflects that the Veteran retired in July 2010.  The Veteran contends that he is totally disabled by reason of his service-connected disabilities.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  In the present case, the Veteran has been in receipt of a 30 percent rating from March 28, 2007 and a 70 percent rating from April 1, 2009 for PTSD; a 20 percent rating for type II diabetes mellitus from May 12, 2010; a 10 percent rating for right lower extremity peripheral neuropathy from May 12, 2010; and a 10 percent rating for left lower extremity peripheral neuropathy from May 12, 2010.  

Thus, he meets the schedular criteria for a TDIU only from the period starting from April 1, 2009.  The issue at hand is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

At the time of an August 2007 VA mental health examination, the Veteran was working for the government for the past 34 years, most recently at the Naval Depot.  During examination, the Veteran explained the traumatic incidents he experienced during his active service in the Vietnam War and that he had intrusive thoughts and memories on a fairly regular basis.  He reported that certain days caused him to be very inward, withdrawn, and stressed, including Veterans Day, Memorial Day, and Fourth of July.  The Veteran stated that he hated crowds.  Regarding his employment, the examiner noted the Veteran's work history had been very good and that the Veteran had always been industrious and hardworking.  He reported that he was does well at his employment at the Naval Depot.  

A January 2009 VA treatment record noted the Veteran's long work history, primarily at the Navy Depot.  The Veteran reported that he had a supervisory position in the past but due to conflict with his bosses, he preferred going back to a non-supervisory position.  

At the May 2009 VA mental health examination, the Veteran reported that he continued to work for Navy Depot.  He reported that he had been much more irritable over the last couple of years.  He indicated that he was generally functioning well at work but that it could be stressful at times.  He reported at times he got hyper and angry and that he struggled a lot with feelings of sluggishness.  He stated that he did not know why he liked to "blow-off" sometimes and tell people exactly what he thought.  The examiner noted the Veteran's reports that he continued to struggle with intrusive thoughts and nightmares about Vietnam.  The examiner also noted the Veteran's depression had increased and that he had been having some medication changes to address the problem.  The Veteran continued to struggle with startle problems and had hypervigilant symptoms.  The Veteran reported that his concentration and focus was not as good as it had been.  The examiner reiterated that that the Veteran got easily irritated at work and was less able to hold back when he saw something he felt was incorrect or not done right.  The examiner noted the Veteran continued to avoid thinking about Vietnam and that he felt overwhelmed at times and he found it difficult to enjoy things.  The Veteran indicated that he struggled with some neurovegetative symptoms of depression, including some things like energy level, sleep, and interest level.  The examiner noted the Veteran seemed to be having more issues with PTSD and depressive symptoms, some that may be related to worsening apnea problems.  

A December 2009 email correspondence indicated the Veteran's refusal to attend any meetings he was directed to attend.  The email's writer reported the Veteran gave no reason prior to the meeting as to why he was not attending and that the Veteran started to become disrespectful and had an attitude.  The email's writer indicated that she expected some type of disciplinary action to correct this problem.  

In an October 2010 private psychological evaluation, the evaluator noted the Veteran had moderate to severe occupational functional impairment.  During evaluation, the Veteran reported experiencing flashbacks two to three times per week, nightmares two to three times per week, intense distress and psychological reactivity in response to stimuli that reminded him of the war, symptoms of avoidance, sleep disturbance, irritability, and exaggerated startle response.  The Veteran stated that irritability and fears about being in confined spaces with groups of people led to conflict with his supervisor and client, and as a result, he retired early from his job.  The evaluator noted the Veteran's mood was described as chronically irritable with anxiety and depressed mood.  The record also indicated two months of mental health counseling and treatment for two months.

A July 2010 VA treatment record noted the Veteran was diagnosed with non-insulin dependent diabetes seven month ago.  The Veteran reported sharp burning pain in both feet.  The Veteran admitted to a history of positive claudication symptoms but indicated he no longer experienced them due to taking vitamin B supplement.  

A December 2010 VA treatment record noted an assessment of type II diabetes mellitus with peripheral neuropathy and LOPS. 

In a February 2011 VA diabetes examination, the Veteran was diagnosed with type II diabetes mellitus.  The examiner noted there were no effects of the diabetes on functionality in usual occupation or usual daily activities.  The examiner noted the Veteran retired in July 2010.  

In an October 2011 PTSD disability benefits questionnaire (DBQ), the examiner diagnosed PTSD.  The examiner noted the Veteran retired early secondary to his PTSD.  During examination, the examiner noted the Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short-and long-term memory, difficulty in understanding complex commands, impaired judgement, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner noted the Veteran's PTSD symptoms caused clinically significant distress or impairment in social occupational, or other important areas of functioning.  

In a November 2012 Board hearing, the Veteran reported that when he was working, the Veteran was on guard and was not nice to people at work because people thought it was funny to sneak up behind him and surprise him.  He indicated it reminded him of Vietnam.  He indicated he retired early despite wanting to work at least two more years.  However, he stated he started getting in trouble with one supervisor because he would not attend meetings.  The Veteran indicated he was easily agitated.  He reported he performed the work but that he became irritated.  The Veteran indicated he was never counseled due to his attitude or how he treated other people but reported that he found out two days before he retired that his immediate supervisor was written up because the supervisor did not write the Veteran up for not going to his meetings.  The Veteran also reported he forgot things that he started at work.  The Veteran reported having panic attacks and experiencing a lot of anxiety and that he did not like crowds.  

In a March 2015 VA diabetic sensory-motor peripheral neuropathy examination, the examiner noted the Veteran's prior diagnosis of sensory neuropathy of the bilateral lower extremities.  During examination, the Veteran reported that when he walked for any length of time, he had to stop due to his burning feet, and that his left foot was worse than the right one.  The examiner noted that neuropathy from diabetes mellitus was more often than not symmetrical in nature.  He indicated that if he sat for 10 to 15 minutes, his symptoms abated.  The examiner noted that this also was not consistent with diabetes mellitus related neuropathy.  The examiner further noted the Veteran had known peripheral vascular disease of the lower extremities, left worse than right and a history of alcohol abuse which can also cause neuropathy.  The examiner noted the Veteran had a total blockage of the iliac artery on the left and that these symptoms reported by the Veteran seemed more consistent with arterial disease, as they abate with rest.  The examiner reiterated that it was very unusual for diabetes neuropathy to abate with rest.  The examiner also noted it was unusual that his symptoms were most often with activity and not present all the time, as diabetes mellitus nerve pain usually was present all the time and not associated with activity.  The examiner acknowledged a VA podiatry note in January 2015 that stated an assessment of diabetes mellitus with neuropathy, but highlighted that the provider did not state the Veteran's neuropathy was caused by his diabetes mellitus.  As such, the VA examiner ultimately found that the Veteran's signs and symptoms did not seem consistent with diabetes related neuropathy and that he would have to opine that the original diagnosis was in error.  

A July 2015 VA treatment record noted an assessment of type II diabetes mellitus with peripheral neuropathy with LOPS and indicated an EMG study was ordered for the Veteran bilateral lower extremity peripheral neuropathy.  

Subsequent July 2015 VA treatment records noted that EMG study results were negative for large fiber neuropathy or radiculopathy.  The record noted that the possibility of small C fiber nonmyelinating neuropathy was not ruled out.  Records also noted that the EMG/nerve conduction test showed the Veteran did not have pinched nerve; however, the Veteran did have irritated nerves which the provider stated is called neuropathy.  The provider noted this was very common in diabetics but was a difficult problem to treat.  

An August 2015 VA treatment record noted a letter conducted by the Veteran's primary care physician, Dr. D.L.  The provider noted that he had been treating the Veteran since November 2011.  The provider noted the Veteran had been diagnosed with diabetes mellitus and also had diabetic neuropathy that was treated with Gabapentin and custom made insoles.  The provider noted that the Veteran had constant pain which was a burning quality in the feet with numbness.  The provider noted that because of these symptoms, the Veteran was not able to work because work would exacerbate his pain.  The provider noted the Veteran's reports that he could not stand for more than 15 minutes before the pain worsened and then he had to sit down.  The provider also noted that even when the Veteran was sitting, he had to get up and change position to attempt to relieve the pain.  

A December 2015 VA treatment record noted the March 2015 VA examiner's continued finding that the Veteran did not fit the criteria for diabetes mellitus and that his claimed neuropathy was not consistent with diabetes mellitus type neuropathy.  

In a January 2016 VA diabetes examination, the examiner noted a July 2015 EMG study showed no evidence of large fiber polyneuropathy in the lower extremities or lumbosacral radiculopathy on either side.  The examiner noted the Veteran's history of hypertension and peripheral arterial disease-iliac artery total blockage and noted that the left side of body was more affected by the peripheral arterial disease than the right.  The examiner noted the Veteran did not have diabetic peripheral neuropathy, diabetic nephropathy, renal dysfunction caused by diabetes mellitus, or diabetic retinopathy.  The examiner found that the Veteran's diabetes mellitus did not impact his ability to work.  

In a November 2016 VA PTSD examination, the Veteran reported that he had retired from his position at the Navy Depot for approximately 10 years.  The examiner noted that the Veteran had been employed at the Navy Depot for 37 years prior to his retirement and that since his retirement, he stated that he had twice worked part-time at the same company.  He stated that he worked for approximately 3.5 months on each occasion but reported he quit due to the chronic pain in his feet and his difficulty tolerating coworkers and managers.  On examination, the examiner noted the Veteran's, avoidance, intrusive memories and nightmares, flashbacks, irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The examiner noted his PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work like setting.  The examiner also noted the Veteran's PTSD symptoms had not improved or worsened markedly over the past few years.

In an August 2017 VA opinion, the examiner opined that the Veteran's service connected diabetes by itself or in aggregate with the service connected disabilities, except for PTSD for which the examiner cannot opine, would less than likely preclude gainful and substantial employment.  The examiner explained that the Veteran's diabetes mellitus was mild and he was on a low dose metformin.  The examiner also noted that the March 2015 VA examination noted the Veteran's diabetes mellitus had no functional impact.  The examiner noted the Veteran did not have feet neuropathy and noted that this was confirmed by two different examiners, and indicated that the Veteran's neuropathy was more than likely claudication.  The examiner indicated that if the Veteran's arterial disease, that caused claudication, was taken into account, then this would by itself limit employment if he had to stand on his feet all day or walk for prolonged periods of time.  The examiner noted, however, that the Veteran's claudication is not service connected.

In a September 2017 VA PTSD examination, the examiner noted the Veteran's diagnosis of PTSD with associated depression.  The Veteran reported that his relationship with his wife was good overall but that the relationship became strained at times due to his anger.  He stated that he "flies off the handle" about three to four times per week, typically over minor issues and that he got louder and louder when he felt his wife was not listening to him.  He indicated that when he got angry, it took him 30 to 60 minutes to calm himself.  Regarding his educational and occupational history, the Veteran reported that prior to active service, he graduated from high school.  He reported that he worked for a carpet factory while he was in school and picked fruit during the summer months.  He served as a medic during active service.  After his separation from active service, he worked as a warehouseman, packer, inspector, work leader, and finally a supervisor at the Army Depot for 20 years.  He recalled that his job as a supervisor was very stressful and that he was quite happy when they did away with his job position.  Then the Veteran was transferred to the Navy Depot and worked as a supervisor in a medical building.  He worked as a work leader and retired after 17 years.  He stated he did not want to retire but reported problems with avoiding meetings because he did not like being around people and "thought the meetings were stupid."  He stated that he refused to attend the supervisory meetings in his supervisor's absence which caused tension between them.  He then reported having two "scrapes" with another employee when he was filling in for his supervisor.  He recounted one incident where he had a verbal altercation with an employee and was ready to physically assault him but was held back by a supervisor.  He reported staying quiet when he was yelled at by two employees and stated that he left his job voluntarily since he wanted to get away from the stress and aggravation of the interpersonal interaction at work.  

On examination, the September 2017 VA examiner noted the Veteran's avoidance, intrusive memories and nightmares, flashbacks, irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, and sleep disturbance.  The examiner noted his PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like setting, and suicidal ideation.  The examiner reiterated that the Veteran admitted to refusing to attend supervisory meetings in his supervisor's absence, and several infrequent instances where he had verbal altercations with employees and one near physical altercation.  He indicated that he avoided the meetings since he feared crowded situations and others' negative judgment.  He reported that the verbal altercations were related to his irritability and interacting with others who were being aggressive towards him.  The Veteran indicated that while neither of these situations by itself was enough to facilitate his retirement, the sum of the instances resulted in him taking retirement three years before his goal.  

After examination, the September 2017 VA examiner opined that the Veteran PTSD was not severe enough to render him unable to secure or maintain substantially gainful employment consistent with his education and occupational experience.  The examiner admitted that while his psychiatric symptoms caused moderate impairment, the examiner noted the Veteran's long successful work history where he performed well during routine situations.  The examiner noted the Veteran's issues with authority and irritability caused only periodic problems and that much of his irritability was directed towards his wife where he felt less need to moderate his angry impulses.  The examiner noted the Veteran's report of having the ability to moderate and keep him from acting on his angry impulses, particularly with people outside of the family.  Thus, the examiner believed the Veteran would be able to secure and maintain gainful employment but it would be impacted by periods where his performance and or interpersonal effectiveness would be impaired.  

In a December 2017 letter submitted by the Veteran's primary care physician, Dr. D.L., the provider noted the Veteran had been diagnosed with diabetes mellitus with diabetic neuropathy in his feet.  The provider noted the neuropathic symptoms were numbness and pain in both feet.  The provider opined that the Veteran's diabetic neuropathy symptoms were increased with activity and as such, the Veteran was unable to work and was permanently disabled.  

Thus, given the negative VA examination reports, the Board notes that there are conflicting medical opinions of record.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board finds that the evidence of record shows that his PTSD symptoms in conjunction with his other service-connected disabilities of peripheral neuropathy of his bilateral lower extremities preclude gainful employment.  The Board acknowledges the September 2017 VA examiner's opinion that found the Veteran was able to secure and maintain gainful employment.  Nevertheless, the Board finds that the Veteran's symptoms, as described throughout the appeals period, to include irritability and anger outbursts, memory loss, decreased concentration, hypervigilance, exaggerated startle response, and avoidance, when taken in light with the circumstances that led to his retirement in 2010, lends more credence to the Veteran's claim of unemployability.  The Veteran specifically indicated he stopped working due to his worsening PTSD symptoms and the Board finds the Veteran credible.  Furthermore, the September 2017 VA examiner failed to take into account the Veteran's physical disabilities resulting from his diabetic peripheral neuropathy and ultimately did not fully appreciate the worsening nature of the Veteran's PTSD symptoms in the last few years at his last full time employment.  VA PTSD examinations and treatment record have also noted the Veteran's increased severity in his PTSD symptoms.  The Board also acknowledges the VA examinations of record in March 2015, February 2016, and August 2017 that opined that the Veteran did not have a diagnosis of diabetic neuropathy.  However, the Veteran submitted contrary opinions from his long term treating VA medical provider in August 2015 and December 2017 who also had reviewed the referenced July 2015 EMG study that indicated the Veteran did not have large fiber neuropathy or radiculopathy.  Nevertheless, the provider specifically noted that the possibility of small C fiber nonmyelinating neuropathy was not ruled out and that the Veteran did have irritated nerves which was described as neuropathy, which the provider noted was very common in diabetics.  The examiners in March 2015, February 2016, and August 2017 failed to discuss this finding and as such, the Board will assign them lower probative weight.  

The Board also acknowledges the Veteran's reports of intermittent part time work.  However, the Veteran indicated that he had to quit such work due to his service-connected disabilities.  The Board finds that while the Veteran was able to engage in what could be considered marginal part-time work, he is unable to maintain substantially gainful employment.  See 38 C.F.R. § 4.16 (a).

After reviewing all opinions, the Board is unable to assign greater probative value to one opinion over the others.  In any event, the evidence is at least in relative equipoise with regard to whether the Veteran's service-connected disabilities preclude substantially gainful employment.  In light of the above evidence, from July 2010, the evidence is in equipoise, and the Board concludes that the criteria for a TDIU are met.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes however, that prior to July 2010, the Veteran was employed full time at the Navy Depot and had been consistently employed for over 30 years.  There was no indication from the Veteran or from the record that during his employment at Navy Depot that he had sheltered work or marginal employment.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1.  As such, despite meeting the schedular percentage requirement from April 1, 2009 to July 2010, his work history is inconsistent with the criteria of TDIU and TDIU is not warranted for this period on appeal.  

The Board further notes that prior to April 1, 2009, the Veteran did not meet the schedular requirement for TDIU under 38 C.F.R. § 4.16(a).  He was only service-connected for PTSD with a 30 percent rating, effective March 28, 2007.  Nevertheless, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16(b).  As noted, the Veteran was consistently employed full time prior to his retirement in July 2010 for over three decades.  Considering the Veteran is not unable to secure and follow a substantially gainful occupation as a result of his service-connected PTSD, the Board finds that there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU under 38 C.F.R. § 4.16(b).  As such, the Board finds that referral for extraschedular consideration is no longer warranted prior to April 1, 2009.  


ORDER

Prior to July 2010, entitlement to TDIU is denied.

From July 2010, entitlement to TDIU is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


